         Case 1:20-cv-02715-TJK Document 22-2 Filed 06/17/21 Page 1 of 1




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA

  IOWA CITIZENS FOR COMMUNITY                       )
  IMPROVEMENT, ANIMAL LEGAL                         )
  DEFENSE FUND, ASSOCIATION OF                      )
  IRRITATED RESIDENTS, INSTITUTE                    )
  FOR AGRICULTURE AND TRADE                         )
  POLICY, WATERKEEPER ALLIANCE,                     )
  INC., and WATERKEEPER                             )
  CHESAPEAKE,                                       )
                                                    )
                Plaintiffs,                         )       Case No. 1:20-cv-2715-TJK
                                                    )
         v.                                         )
                                                    )
  COUNCIL ON ENVIRONMENTAL                          )
  QUALITY and BRENDA MALLORY IN                     )
  HER OFFICIAL CAPACITY AS CHAIR                    )
  OF THE COUNCIL ON                                 )
  ENVIRONMENTAL QUALITY,                            )
                                                    )
                Defendants.                         )
                                                    )


     [PROPOSED] ORDER APPROVING STIPULATION TO STAY CASE FOR AN
                         ADDITIONAL 60 DAYS

        Upon consideration of Federal Defendants’ and Plaintiffs’ Joint Status Report and

Stipulation to Stay Case for an Additional 60 Days, and for good cause shown, that Stipulation

is hereby APPROVED.

        This case is hereby stayed for 60 days from the date of this order. Within 14 days after

the end of the stay, the parties shall submit a joint status report regarding future proceedings in

this case.

        SO ORDERED this ______ day of June, 2021.

                                               ________________________________
                                               Timothy J. Kelly
                                               United States District Judge



                                                        1
